DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Claims 1-20 are pending.
	Claims 1, 8 and 15 have been amended. 
	
Response to Arguments
3.	Applicant's arguments filed on 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zhao fails to teach claim limitation “responsive to the indication, generating a publication request form or page on a user device through the user interface  the generating performed by the ML model publisher, the publication request form or page containing a user interface element and a single-click publication actuator” as presented in claim 1. Examiner respectfully disagrees. Zhao’s paragraph [0035] and Fig 4B-D teaches displaying tested machine learning models on the display with plurality of button including “Publish” button to publish the tested model. In other words, the dashboard comprising testing a model and its testing result with the plurality of clickable buttons.  Applicant further argues that the cited portion of Zhao focusing on the testing phase. However, the cited portion stated the testing results as disclosed in paragraph [0035] and Fig. 4D. The testing result indicates that model is tested. 

Applicant’s argument with respect to Raajaram and dependent claims are based on the arguments presented with respect to Zhao and there’s is no specific arguments with respect to the cited paragraphs. The arguments associated with Zhao are addressed above. Therefore, rejection will be maintained.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1,2,4,8,9,11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0175416 hereinafter referred to as Zhao) in view of Rajaram et al. (US 2020/0110619 hereinafter referred to as Rajaram).

Regarding claim 1. 
Zhao teaches:
“A method, comprising: receiving an indication that a machine learning (ML) model has been trained and tested and is ready for publication, the receiving performed by a ML model publisher through a user interface of a ML modeling application, the ML modeling application hosted on an artificial intelligence (AI) platform” (Zhao [0017] [0030][0028][0014][0002], a graphical user interface (GUI) generated by executable instructions in order to interface users to upload new trained machine learning (ML) model, test the ML model, publish the models etc. Tested ML model is ready for publication. One or more applications for creating, training, testing, and publishing machine learning models. Machine learning is a part of artificial intelligence (AI)). 
“responsive to the indication, generating a publication request form or page on a user device through the user interface of the ML modeling application hosted on the Al platform, the generating performed by the ML model publisher, the publication request form or page containing a user interface element and a single-click publication actuator” (Zhao [0035], displaying tested machine learning model on the dashboard of the client device in response to the initiated machine learning testing process. Furthermore, the display includes plurality of clickable interactive interfaces and buttons such as Home, Train Test and Publish buttons as shown in Figs 4B-4D. Therefore, the publish button on the dashboard is publishing the trained, and tested model). 
“responsive to activation of the user interface element on the publication request form or page generated by the ML model publisher, accessing a data structure in memory, the data structure used in training the ML model, the accessing performed by the ML model publisher; 
automatically populating, by the ML model publisher, at least a section of the publication request form or page with attributes from the data structure, the attributes required by the ML model to run; and” (Zhao [0035] [0018], the testing interface displaying the machine learning model with the corresponding model dataset. The machine learning model is trained based in input dataset stored in data storage in the form of table, database structured data, unstructured data or other data structure. The creating, testing, and publishing are performed by machine learning application as disclosed in paragraph [0002]. Therefore, the process is automatic process).
“responsive to activation of the single-click publication actuator, publishing the ML model to a target computing system on the Al platform, the publishing performed by the ML model publisher, (Zhao [0036], selecting “Publish” button for publishing the machine learning model, and publishing the model in the service data storage as web service application to be accessed by other users who are accessing adjustable management system).
“…and information on the attributes required by the ML model to run” ([0035], the machine learning model trained with test data and dataset).
Zhao teaches publishing and accessing and the published machine learning models as disclosed in paragraph [0036]. However, Zhao is silent regarding a “path” to “repository location”
Zhao does not explicitly teach: 
“the publishing including providing, to the target computing system, a path to a repository location where the ML model is stored.”
Rajaram teaches:
“the publishing including providing, to the target computing system, a path to a repository location where the ML model is stored.” (Rajaram [0080] [0079], built machine learning model (ML) comprises a link for the ML into ML repository of computing device. The built model also stored in the model repository based on the model version and model version identifier).
 Both Zhao and Rajaram teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include a link and identifier for each machine learning (ML) model as disclosed by Rajaram such link and identifier is useful to refer the unique built ML model in the repository (Rajaram [0079] [0080]).

Regarding claim 8,
Zhao teaches:
“A system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to implement a ML model publisher for: receiving an indication that a machine learning (ML) model has been trained and tested and is  (Zhao [0017] [0030][0028][0014][0002], a graphical user interface (GUI) generated by executable instructions in order to interface users to upload new trained machine learning (ML) model, test the ML model, publish the models etc. Tested ML model is ready for publication. One or more applications for creating, training, testing, and publishing machine learning models. Machine learning is a part of artificial intelligence (AI)). 
“responsive to the indication, generating a publication request form or page on a user device through the user interface of the ML modeling application hosted on the Al platform, the publication request form or page containing a user interface element and a single-click publication actuator” (Zhao [0035], displaying tested machine learning model on the dashboard of the client device in response to the initiated machine learning testing process. Furthermore, the display includes plurality of clickable interactive interfaces and buttons such as Home, Train Test and Publish buttons as shown in Figs 4B-4D. Therefore, the publish button on the dashboard is publishing the trained, and tested model). 
“responsive to activation of the user interface element on the publication request form or page generated by the ML model publisher, accessing a data structure in memory, the data structure used in training the ML model; automatically populating at least a section of the publication request form or page with attributes from the data structure, the attributes required by the ML model to run; and” (Zhao [0035] [0018], the testing interface displaying the machine learning model with the corresponding model dataset. The machine learning model is trained based in input dataset stored in data storage in the form of table, database structured data, unstructured data or other data structure. The creating, testing, and publishing are performed by machine learning application as disclosed in paragraph [0002]. Therefore, the process is automatic process).
“responsive to activation of the single-click publication actuator, publishing the ML model to a target computing system on the Al platform,...” (Zhao [0036], selecting “Publish” button for publishing the machine learning model and publishing the model in the service data storage as web service application to be accessed by other users accessing adjustable management system).
“…and information on the attributes required by the ML model to run” ([0035], the machine learning model trained with test data and dataset).
Zhao teaches publishing and accessing and published machine learning models as disclosed in paragraph [0036], however, Zhao is silent regarding a “path” to “repository location”
Zhao does not explicitly teach: 
“the publishing including providing, to the target computing system, a path to a repository location where the ML model is stored.”
Rajaram teaches:
“the publishing including providing, to the target computing system, a path to a repository location where the ML model is stored.” (Rajaram [0080] [0079], built machine learning model (ML) comprises a link for the ML into ML repository of computing device. The built model also stored in the model repository based on the model version and model version identifier).
 Both Zhao and Rajaram teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include a link and identifier for each machine learning (ML) model as disclosed by Rajaram such link and identifier is useful to refer the unique built ML model in the repository (Rajaram [0079] [0080]).

Regarding claim 15,
Zhao teaches:
“A computer program product comprising a non-transitory computer- readable medium storing instructions translatable by a processor to implement a ML model publisher for” (Zhao [0013], a computer readable medium for storing programed instructions).
“receiving an indication that a machine learning (ML) model has been trained and tested and is ready for publication, the receiving performed by the ML model publisher through a user interface of a ML modeling application, the ML modeling application hosted on an artificial intelligence (Al) platform” (Zhao [0017] [0030][0028][0014][0002], a graphical user interface (GUI) generated by executable instructions in order to interface users to upload new trained machine learning (ML) model, test the ML model, publish the models etc. Tested ML model is ready for publication. One or more applications for creating, training, testing, and publishing machine learning models. Machine learning is a part of artificial intelligence (AI)). 
“responsive to the indication, generating a publication request form or page on a user device through the user interface of the ML modeling application hosted on the Al platform, the Attorney Docket No.Application No. 16/262,170 OPEN6660Customer ID: 1094225publication request form or page containing a user interface element and a single-click Zhao [0035], displaying tested machine learning model on the dashboard of the client device in response to the initiated machine learning testing process. Furthermore, the display includes plurality of clickable interactive interfaces and buttons such as Home, Train Test and Publish buttons as shown in Figs 4B-4D. Therefore, the publish button on the dashboard is publishing the trained, and tested model). 
“responsive to activation of the user interface element on the publication request form or pace generated by the ML model publisher, accessing a data structure in memory, the data structure used in training the ML model; automatically populating at least a section of the publication request form or page with attributes from the data structure, the attributes required by the ML model to run; and” (Zhao [0035] [0018], the testing interface displaying the machine learning model with the corresponding model dataset. The machine learning model is trained based in input dataset stored in data storage in the form of table, database structured data, unstructured data or other data structure. The creating, testing, and publishing are performed by machine learning application as disclosed in paragraph [0002]. Therefore, the process is automatic process).
“responsive to activation of the single-click publication actuator, publishing the ML model to a target computing system on the Al platform,” (Zhao [0036], selecting “Publish” button for publishing the machine learning model and publishing the model in the service data storage as web service application to be accessed by other users accessing adjustable management system).
“…and information on the attributes required by the ML model to run” ([0035], the machine learning model trained with test data and dataset).
Zhao teaches publishing and accessing and published machine learning models as disclosed in paragraph [0036], however, Zhao is silent regarding a “path” to “repository location”
Zhao does not explicitly teach: 
“the publishing including providing, to the target computing system, a path to a repository location where the ML model is stored.”
Rajaram teaches:
“the publishing including providing, to the target computing system, a path to a repository location where the ML model is stored.” (Rajaram [0080] [0079], built machine learning model (ML) comprises a link for the ML into ML repository of computing device. The built model also stored in the model repository based on the model version and model version identifier).
 Both Zhao and Rajaram teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include a link and identifier for each machine learning (ML) model as disclosed by Rajaram such link and identifier is useful to refer the unique built ML model in the repository (Rajaram [0079] [0080]).

Regarding claims 2, 9, the combination of Zhao and Rajaram teaches all the limitations of claims 1 and 8.
Zhao further teaches:
“wherein the ML model publisher runs within the ML modeling application hosted on the Al platform” (Zhao [0014][0002], the one or more application such as operating system, extension, module, plugins with executable instructions to train, transmit, create, test, and publishing machine learning models. Machine learning is part of artificial intelligence (AI)).  

Regarding claims 4, 11, 17 the combination of Zhao and Rajaram teaches all the limitations of claims 1, 8, and 15
Rajaram teaches:
“wherein the ML model is trained using a Spark-based ML pipeline” (Rajaram [0080] building machine learning (ML) model using Ml-lib).
Examiner note: MLlib is Spark’s machine learning (ML) library with multiple tools ([see https://spark.apache.org/docs/latest/ml-guide.html]). 
Both Zhao and Rajaram teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to train machine learning model using ML library as disclosed by Rajaram, because the Spark’s ML library make machine learning scalable and easy.

6.	Claims 5-7,12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0175416 hereinafter referred to as Zhao) in view of Rajaram et al. (US 2020/0110619 hereinafter referred to as Rajaram), and further in view of  Lane et al. (US 2019/0244146 hereinafter referred to as Lane).

Regarding claims 5, 12 and 18 the combination of Zhao and Rajaram teaches all the limitations of claims 1, 8 and 15.

“wherein the repository location is in a Hadoop distributed file system” (Lane [0035] [0052], Hadoop Distributed File system (HDFS) storage from Apache Haddop.TM. The HDFS also used to publish results).
Zhao, Rajaram and Lane teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Rajaram to include distributed HDFS storage as disclosed by Lane, such inclusion is effective for processing large data set, (Lane [0035]). 

Regarding claims 6, 13 and 19 the combination of Zhao and Rajaram teaches all the limitations of claims 1, 8 and 15.
Lane teaches:
“wherein the ML model publisher is operable to access the data structure in memory by querying a Spark application programming interface with a Dataframe variable for datasets used in training the ML model” (Lane [0047] Spark’s DataFrame with API and writing a  query to run, with input, and output location).
Examiner not: Spark’s DataFrame is a dataset organized in named columns, and it is equivalent to a table in relational database or data frame as known in the art (See [https://spark.apache.org/docs/latest/sql-programming-guide.html]). 
 Zhao, Rajaram and Lane teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Rajaram to include Spark’s DataFrame as disclosed by Lane, because the Dataframe has known features capable for processing big data, supports 

Regarding claims 7, 14 and 20 the combination of Zhao and Rajaram teaches all the limitations of claims 1,8 and 15.
Lane teaches:
“wherein the data structure in memory comprises a Spark Dataframe.  (Lane [0047] Spark’s DataFrame).
Examiner not: Spark’s DataFrame is a dataset organized in named columns, and it is equivalent to a table in relational database or data frame as known in the art (See [https://spark.apache.org/docs/latest/sql-programming-guide.html]). 
 Zhao, Rajaram and Lane teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Rajaram to include Spark’s DataFrame as disclosed by Lane, because the Dataframe has known features capable for processing big data, supports different data formats, integrated with Big data tools, provides API etc.  (https://www.tutorialspoint.com/spark_sql/spark_sql_dataframes.htm). 

8.	Claims 3, 10. 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0175416 hereinafter referred to as Zhao) in view of Rajaram et al. (US 2020/0110619 hereinafter referred to as Rajaram), and further in view of Plumbley et al. (US 2012/0117869 hereinafter referred to as Plumbley).


Plumbley teaches:
“wherein the ML model publisher is operable to examine a ML model design file for the ML model, extract the path from the design ML model design file, and populate the publication request form or page with the path” (Plumbley [0220], a model report file with plurality of the model’s characteristics and parameters about the model including file path, and links. The model report file also displayed to a user by Graphical user interface (GUI) for visualization to assist the user).
Zhao, Rajaram and Plumbley teach training a machine learning (ML) model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Rajaram to include model report file about ML model as disclosed by Plumbley, such report file is useful to access trained model by a user (Plumbley [0219]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.